Case: 19-30655     Document: 00515624526          Page: 1     Date Filed: 11/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       November 3, 2020
                                   No. 19-30655                          Lyle W. Cayce
                                                                              Clerk

   Cary Payne; Jerome Davis,

                                                            Plaintiffs—Appellants,

                                       versus

   Double J. Marine, L.L.C., as Owner and Owner Pro Hac
   Vice of the M/V Miss Sylvia;
   Brynmark Marine Services, Incorporated;
   GATX Third Aircraft Corporation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     For the Eastern District of Louisiana
                            USDC No. 2:19-CV-1417


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiffs Cary Payne and Jerome Davis appeal the dismissal of their
   maritime personal injury claims. Because we have already addressed this



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30655       Document: 00515624526             Page: 2      Date Filed: 11/03/2020




                                        No. 19-30655


   exact question in a related case and the Plaintiffs make no effort to distinguish
   the present case, we AFFIRM.
           In February 2016, Payne and Davis were working on a vessel that was
   struck by another; the owners of the second vessel initiated a Limitation
   Action and four months after the Limitation Action was settled and
   dismissed—two and half years after the claims deadline—the Plaintiffs filed
   a separate maritime personal injury suit against the vessel owners. 1 The
   district court dismissed for failure to state a claim and denied the Plaintiffs’
   request to reopen the Limitation Action. They timely appealed to this court.
          This court has already resolved the issue in question. In Collins v.
   Double J. Marine, LLC, No. 19-30659 (5th Cir. Apr. 27, 2020), another
   worker on the ship—represented by the same counsel—appealed the
   dismissal of his separate maritime personal injury claim and the denial of his
   request in that action to reopen the Limitation Action. That case is factually
   and legally identical to the one at hand. The court concluded that the
   shipowners provided proper notice under the statute, Collins had not
   demonstrated he was a known claimant deserving of mailed notice, and he
   failed to prove actual failure to receive notice by publication. Thus, his claim
   was properly dismissed. Further, Collins asserted his claim outside the
   Limitation Action and the Limitation Action is now resolved, so the court
   had no need to determine whether Collins should be afforded an opportunity
   to file late in that proceeding.
           The Defendants filed a 28(j) letter in the present case notifying the
   court of the Collins decision. The Plaintiffs have made no effort to distinguish




           1
            Collins v. Double J. Marine, LLC describes the facts in greater detail. No. 19-
   30659 (5th Cir. Apr. 27, 2020).




                                              2
Case: 19-30655         Document: 00515624526               Page: 3       Date Filed: 11/03/2020




                                           No. 19-30655


   the case at hand or respond at all. Factually and legally, these cases are the
   same, down to the briefing. The outcome is as well. 2
           The judgment of the district court is AFFIRMED.




           2
              The court takes notice that after this appeal (as well as the appeal in Collins) was
   filed, the Plaintiffs filed a Rule 60(b) motion in an effort to directly reopen the Limitations
   Action. That motion was denied, and they have since filed a separate appeal of the denial
   of their Rule 60(b) motion to reopen the Limitation Action such that the same counsel has
   brought a total of three appeals over this situation. In re M/V Miss Sylvia, No. 20-30277.
   Although counsel advised of the related cases, the parties failed to seek consolidation of the
   three appeals, which would have been appropriate; accordingly, when Case No. 20-30277
   is ready for submission, the Clerk’s Office is directed to transfer it to this panel for
   resolution.




                                                 3